UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-1/A Amendment No. 3 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Artison Investments, Ltd. (Exact Name of registrant in its charter) Nevada 99-0360706 (State or jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code Number) (I.R.S. Employer Identification No.) 16526 106th CT Orland Park, Illinois 60647 (408) 385-9449 (Address and telephone number of principal executive offices) Harold P. Gerwerter, Esq. Law Offices of Harold P. Gerwerter, Esq., Ltd. 2705 Airport Drive North Las Vegas, Nevada 89032 Telephone (702) 382-1714 Fax (702) 382-1759 (Name, address and telephone number of agent for service) Approximate date of proposed sale to the public: As soon as practicable after this Registration Statement becomes effective. If any of the securities being registered are being offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, check the following box [X] If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act Registration Statement number of the earlier effective Registration Statement for the same offering.[ ] If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act Registration Statement number of the earlier effective Registration Statement for the same offering. [ ] If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act Registration Statement number of the earlier effective Registration Statement for the same offering. [ ] Indicate by a check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accredited filer or a smaller reporting company. Large accelerated filer [] Accelerated filer [] Non-accelerated filer [] Smaller reporting company [X] CALCULATION OF REGISTRATION FEE Tile of each class of securities to be registered Dollar amount to be registered Proposed maximum offering price per share (1) Proposed maximum aggregate offering price Amount of registration fee (2) Common Stock $ This is an initial offering of securities by the registrant and no current trading market exists for our common stock. The Offering price of the common stock offered hereunder has been arbitrarily determined by the Company and bears no relationship to any objective criterion of value.The price does not bear any relationship to the assets, book value, historical earnings or net worth of the Company.In determining the Offering Price, the Company considered such factors as the prospects, if any, of similar companies, the previous experience of management, the Company's anticipated results of operations, the present financial resources of the Company, and the likelihood of acceptance of this Offering. Estimated solely for purposes of calculating the registration fee pursuant to Rule 457(o). The Company will be selling its common stock in this Offering at a fixed price of $0.05 per share. The Registrant hereby amends this Registration Statement on such date or dates as may be necessary to delay its effective date until the Registrant shall file a further amendment which specifically states that this Registration Statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933 or until the Registration Statement shall become effective on such date as the Commission, acting pursuant to Said Section 8(a), may determine. The information in this document is not complete and may be changed. The Company may not sell the securities offered by this document until the registration statement filed with the Securities and Exchange Commission is effective. This prospectus is not an offer to sell these securities, and the Company is not soliciting an offer to buy these securities, in any state or other jurisdiction where the offer or sale is not permitted. Prospectus Artison Investments, Ltd. 1,500,000 Shares of Common Stock $0.05 per share Artison Investments, Ltd. (“AIL” or the "Company") is offering on a best-efforts basis a maximum of 1,500,000 shares of its common stock at a fixed price of $0.05 per share for the duration of the offering. This is the initial offering of Common Stock of AIL and no public market exists for the securities being offered.The Company is offering the shares on a “self-underwritten”, best-efforts, all-or-none basis directly through directly through the efforts of Mr. Debopam Mukherjee, our sole officer and director. The intended methods of communication include, without limitation, telephone and personal contacts. The Company is not a blank check company and we have no plans or intentions to engage in a merger, acquisition or other business combination with an unidentified company or companies, or other entity. The proceeds from the sale of the shares in this offering must be made in the form of United States currency either by personal check, bank draft, bank wire transfer or by cashier’s check and made payable to "Law Offices of Harold P. Gewerter, Esq., Ltd., Client Trust Account f/b/o Artison Investments, Ltd.”All subscription funds will be deposited in a non-interest/minimal interest bearing Trust Account at Bank of the West, North Las Vegas, Nevada U.S.A., and no funds shall be released to Artison Investments, Ltd. pending the placement of the entire offering.If the offering is not achieved within 180 days of the date of this prospectus, all subscription funds will be returned to investors promptly without interest or deduction of fees.The Company shall have the right, in its sole discretion, to extend the initial offering period an additional 180 days. See the section entitled "Plan of Distribution” herein.Neither the Company nor any subscriber shall be entitled to interest no matter how long subscriber funds might be held.This offering is on a best-efforts, all-or-none basis, meaning if all shares are not sold and the total offering amount is not deposited by the expiration of the offering, all monies will be returned to investors, without interest or deduction. The offering may terminate on the earlier of: (i) the date when the sale of all 1,500,000 shares is completed, (ii) 180 days from the effective date of this document.The Company shall have the right, in its sole discretion, to extend the initial offering period an additional 180 days. Prior to this offering, there has been no public market for Artison Investments, Ltd.'s common stock. We are a development stage company which currently has limited operations and has not generated any revenue. Therefore, any investment involves a high degree of risk. THIS INVESTMENT INVOLVES A HIGH DEGREE OF RISK. YOU SHOULD PURCHASE ONLY IF YOU CAN AFFORD A COMPLETE LOSS OF YOUR INVESTMENT. SEE THE SECTION ENTITLED “RISK FACTORS” HEREIN ON . Number of Shares Offering Price Underwriting Discounts & Commissions Proceeds to the Company Per Share 1 $ $ $ Maximum $ $ $ This Prospectus is not an offer to sell these securities and it is not soliciting an offer to buy these securities in any state where the offer or sale is not permitted. The price of $0.05 per share is a fixed for the duration of this offering. NEITHER THE SECURITIES AND EXCHANGE COMMISSION NOR ANY STATE SECURITIES COMMISSION HAS APPROVED OR DISAPPROVED THESE SECURITIES, OR PASSED UPON THE ADEQUACY OR ACCURACY OF THIS PROSPECTUS. ANY REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE. Subject to completion, dated , 2011 2 TABLE OF CONTENTS PAGES PART I – INFORMATION REQUIRED IN THE PROSPECTUS Item 3 Summary Information and Risk Factors 4 Item 4 Use of Proceeds 11 Item 5 Determination of Offering Price 11 Item 6 Dilution 13 Item 7 Selling Shareholders 13 Item 8 Plan of Distribution 14 Item 9 Description of Securities to be Registered 15 Item 10 Interests of Named Experts and Counsel 17 Item 11 Information with Respect to the Registrant 18 Description of Business 18 Description of Property 24 Legal Proceedings 24 Market price and Dividends on the Issuer’s Common Stock 25 Management’s Discussion and Analysis or Plan of Operation 26 Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 31 Directors, Executive Officers, Promoters and Control Persons 31 Executive Compensation 32 Security Ownership of Certain Beneficial Owners and Management 33 Certain Relationships and Related Transactions 33 Reports to Security Holders 33 Item 12A Disclosure of Commission Position on Indemnification 33 Financial Statements 34 Report of Independent Registered Public Accounting Firm 35 a) Audited Financial Statements as of April 30, 2011 and 2010 36 b) Unaudited Financial Statements as of July 31, 2011 45 3 PARTI: INFORMATION REQUIRED IN PROSPECTUS ITEM3 - SUMMARY INFORMATION AND RISK FACTORS SUMMARY INFORMATION AND RISK FACTORS THE COMPANY Business Overview Artison Investments, Ltd. ("AIL" or the "Company"), was originally incorporated in the State of Nevada on April 23, 2010. The Company is a development stage company with the principal business objective of marketing to the U.S. Bamboo Plyboard.The three types of Bamboo Plyboard the Company plans to market are; Particle Board, MDF (medium-density fibreboard), and OSB (oriented strand board).Plyboard is an engineered product where technological developments have made it viable to develop and market a restructured and reconstituted composite product using bamboo as a non-conventional wood material typically used in plyboard.Why Bamboo; bamboo can be harvested in 3-5 years versus 10-20 years for most softwoods and it is the strongest growing woody plant on earth with one of the widest ranging habitats including more than 1,500 species thriving in diverse terrain from sea level to 12,000 feet on every continent except the poles.Bamboo based plyboard can replace all applications where wood is used thus helping the worlds Global Warming Issues including deforestation and the sequestering of CO2 emissions. We are a small, start-up company that does not have any customers and has generated no revenues.Since our inception on April 23, 2010 to the present, we have incurred a cumulative net loss as reflected in the financial statements. Additionally, we have no or nominal assets and, as such, we are defined as a “Shell Company” under Rule 405 of the Securities Act of 1933, as amended (the “Securities Act”). The Company has never been party to any bankruptcy, receivership or similar proceeding, nor has it undergone any material reclassification, merger, consolidation, purchase or sale of a significant amount of assets not in the ordinary course of business. The Company believes that, if it obtains the proceeds from this offering, it will be able to implement the business plan and conduct business pursuant to the business plan for the next 12 months. We have filed this registration statement in an effort to become a fully reporting company with the Securities and Exchange Commission in order to enhance our ability to raise additional working capital. There is currently no public market for our common stock. We plan to contact market makers in order to arrange for an application to be made with respect to our common stock, to be approved for quotation on the Over-the-Counter Bulletin Board (OTCBB®) upon the effectiveness of this prospectus and closure of the offering. There are no guarantees that we will be successful in finding a market maker willing to file an application on our behalf or that upon filing we will be successful in becoming quoted on the OTCBB®. Artison Investments, Ltd. currently has one individual acting as the sole officer and director of the company. This individual allocates time and personal resources to the Company and is dedicated to the project on a full-time basis. As of the date of this prospectus, we have 8,500,000 shares of $0.001 par value common stock issued and outstanding.Our sole officer and director owns all of the 8,500,000 issued and outstanding stock. Artison Investments, Ltd.’s operations and corporate offices are located at 16526 106th CT, Orland Park, Illinois 60647, with a telephone number of (408) 385-9449. Artison Investments, Ltd.’s fiscal year end is April 30. THE OFFERING Artison Investments, Ltd. is offering, on a best-efforts, self-underwritten, all-or-none basis, a maximum of 1,500,000 shares of its common stock at a fixed price of $0.05 per share for the duration of the offering. The proceeds from the sale of the shares in this offering must be made in the form United States currency either by personal check, bank draft, bank wire transfer or by cashier’s check. of a check and made payable to "Law Offices of Harold P. Gewerter, Esq., Ltd., Client Trust Account f/b/o Artison Investments, Ltd.”.All subscription funds will be deposited in a non-interest/minimal interest bearing Trust Account at Bank of the West, North Las Vegas, Nevada U.S.A., and no funds shall be released to Artison Investments, Ltd. until all offering proceeds are raised.If the maximum offering is not achieved within 180 days of the date of this prospectus, all subscription funds will be returned to investors promptly without interest or deduction of fees.The Company shall have the right, in its sole discretion, to extend the initial offering period an additional 180 days.No interest shall be paid to any investor or to the Company. All subscription agreements and checks are irrevocable and should be delivered to Law Offices of Harold P. Gewerter, Esq., Ltd., Client Trust Account f/b/o Artison Investments, Ltd., at the address provided on the Subscription Agreement. Failure to do so will result in checks being returned to the investor who submitted the check.Artison Investments, Ltd.’s trust agent, Law Offices of Harold P. Gewerter, Esq., Ltd., acts as legal counsel for Artison Investments, Ltd. and therefore, may not be considered an independent third party. 4 All subscription funds will be held in trust pending the achievement of the Maximum Offering and no funds shall be released to Artison Investments, Ltd. until such a time as the maximum proceeds are raised (see the section titled "Plan of Distribution" herein).The offering may terminate on the earlier of: (i) the date when the sale of all 1,500,000 shares is completed, (ii) 180 days from the effective date of this document.The Company shall have the right, in its sole discretion, to extend the initial offering period an additional 180 days. If the Maximum Offering is not achieved within 180 days of the date of this prospectus, all subscription funds will be returned to investors promptly without interest or deduction of fees. The Company shall have the right, in its sole discretion, to extend the initial offering period an additional 180 days.The Company will deliver stock certificates attributable to shares of common stock purchased directly to the purchasers within ninety (90) days of the close of the offering, or as soon thereafter as practicable. The offering price of the common stock has been determined arbitrarily and bears no relationship to any objective criterion of value. The price does not bear any relationship to our assets, book value, historical earnings or net worth. Artison Investments, Ltd. will apply the gross proceeds from the offering to pay for offering expenses estimated to be $10,000 which shall include legal and professional fees, accounting fees, escrow fees, and state/federal filing fees.Additionally, the Company will apply the net proceeds, after the payment of offering expenses, to pay for marketing expenses, administrative expenses, web site preparation, legal and professional fees, travel expenses, and general working capital. Artison Investments, Ltd. has not presently secured a transfer agent. The Company anticipates contracting with Empire Stock Transfer, Inc. which has a corporate address at 1859 Whitney Mesa Drive, Henderson, Nevada 89104. The Company anticipates contracting with Empire Stock Transfer, Inc. prior to the filing of a 15c2-11 in order to facilitate the processing of stock certificates. The purchase of the common stock in this offering involves a high degree of risk. The common stock offered in this prospectus is for investment purposes only and currently no market for our common stock exists. Please refer to the sections entitled "Risk Factors" and "Dilution" below in this prospectus before making an investment in this stock. SUMMARY FINANCIAL INFORMATION The following tables set forth summary financial data derived from Artison Investments, Ltd. financial statements. Table A is the Audited Statement of Operations for the year ended April 30, 2011 and the period from inception (April 23, 2010) to April 30, 2011 and 2010. Table B is the Unaudited Statements of Operations for the Three Months Ended July 31, 2011 and the period from inception (April 23, 2010) through July 31, 2011. The accompanying notes are an integral part of these financial statements and should be read in conjunction with the financial statements, related notes and other financial information included in this prospectus. As shown in the financial statements accompanying this prospectus, Artison Investments, Ltd. had no revenues to date and has incurred only losses since its inception.The Company has had no operations and has been issued a “going concern” opinion from our accountants, based upon the Company’s reliance upon the sale of our common stock as the sole source of funds for our future operations. The following table sets forth summary financial data derived from our financial statements. The data should be read in conjunction with the financial statements, related notes and other financial information included in this prospectus. 5 Table A: Audited Statements of Operations Data Artison Investments, Ltd. (A Developmental Stage Company) Statements of Operations Data From From Inception on Inception on For the April 23, April 23, Year Ended 2010 through 2010 through April 30, April 30, April 30, REVENUES $
